This is a case depending upon circumstantial evidence alone for a conviction, and complaint is made in the motion relative to the sufficiency of the testimony to support a conviction. This matter was thoroughly gone into in the original opinion herein, and we can see no good reason for a further discussion. The testimony was therein deemed sufficient, and seems to us to still be sufficient to show these two parties to have been the ones who committed the offense charged. The bills of exception were also treated when we wrote originally, and after a careful consideration thereof we see no reason to recede from our former position.
The motion for a rehearing will be overruled.
Overruled.